UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-8133


EUNICE HUSBAND,

                  Plaintiff – Appellant,

          v.

BRIAN JOSEPH KORNBRATH; FEDERAL PUBLIC DEFENDER OFFICE,

                  Defendants – Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.      Joseph R. Goodwin,
Chief District Judge. (5:09-cv-00098-JRG-JES)


Submitted:   May 20, 2010                     Decided:   May 25, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eunice Husband, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eunice    Husband    appeals     the    district      court’s    order

dismissing      without       prejudice   his   complaint     filed    pursuant      to

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics,

403 U.S. 388 (1971) for failure to pay a partial filing fee.                         We

have     reviewed       the     record    and   find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Husband v. Kornbrath, No. 5:09-cv-00098-JRG-JES (N.D.W.

Va. Nov. 16, 2009).             We dispense with oral argument because the

facts    and    legal    contentions      are   adequately     presented       in   the

materials      before     the    court    and   argument     would    not   aid     the

decisional process.

                                                                            AFFIRMED




                                           2